Appeal by the defendant from a judgment of the Supreme Court, Kings County (Bourgeois, J.), rendered June 27, 1986, convicting him of murder in the second degree (10 counts), and arson in the second degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the trier-of-fact, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). The determination of the trier-of-fact should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
We have reviewed the defendant’s remaining contentions, including those raised in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Harwood, Fiber and O’Brien, JJ., concur.